Citation Nr: 0510592	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-08 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of internal derangement of the left knee, rated as 
20 percent disabling prior to January 24, 2002, and from 
April 1, 2002.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a 20 percent disabling 
rating for a left knee condition.

In a February 2003 rating decision, a temporary total 100 
percent rating was assigned effective January 24, 2002, based 
on surgical or other treatment necessitating convalescence.  
The 20 percent rating was restored as of April 1, 2002.

In an April 2002 VA Form 21-4138, Statement in Support of 
Claim, the veteran raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to the service-connected left knee.  The issue of 
entitlement to a TDIU is referred to the RO for action deemed 
appropriate.

The matter was previously before the Board in June 2003 and 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence the claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
RO issued VCAA letters in August 2003 and February 2004.

A preliminary review of the record reveals the matter is not 
ripe for appellate disposition.  The veteran claims he is 
entitled to an increased rating for post-operative residuals 
of internal derangement of the left knee, rated as 20 percent 
disabling prior to January 24, 2002, and from April 1, 2002.  

The last VA examination of record is dated in January 1999.  
This examination is inadequate for evaluating the veteran's 
current level of impairment, as it over six years old and 
predates recent surgery on the left knee.  38 C.F.R. § 4.70.  
Therefore, a re-examination is necessary to verify whether 
there has been an improvement in the veteran's left knee or a 
material change in disability.  38 C.F.R. § 3.327(a)

Further, the evidence of record indicates that there is 
moderate degenerative joint disease throughout the veteran's 
left knee.  Under VA General Counsel opinions, VAOPGCPREC 23-
97; VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  Upon remand, the RO should adjudicate 
whether a separate 10 percent rating is warranted for 
arthritis of the left knee.

The veteran claims that he underwent surgery for his left 
knee in March 2004 at the Chicago VA Medical Center (VAMC).  
While there are some VA outpatient treatment records dated 
the day of the surgery, March 25, 2004, the corresponding 
surgery report has not been associated with the claims 
folder.  These medical records need to be obtained in order 
to properly decide the veteran's claim on appeal.  The Board 
notes that the VA is deemed to have constructive knowledge of 
these records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable 
error. . .").

Finally, in April 2004, the veteran filed a claim of 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for surgery performed on his left knee in March 2004.  
The RO apparently denied assignment of a 100 evaluation based 
on surgical or other treatment necessitating convalescence in 
the November 2004 supplemental statement of the case.  
However, the RO failed to provide the veteran with his 
appellate rights.  Once the claims folder has been returned 
to the RO, the veteran should be notified of his appellate 
rights in connection with his claim under 38 C.F.R. § 4.30.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  VBA AMC should obtain copies of the 
March 25, 2004, surgery report and 
records concerning surgery performed on 
the veteran's left knee at the Chicago 
VAMC.  Outpatient treatment records dated 
from November 13, 2004, to the present 
should be requested.  All requests for 
records should be included in the 
veteran's claims folder, to include all 
negative responses.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected post-operative residuals of 
internal derangement of the left knee.  
The examiner is directed to look at all 
pertinent medical records contained 
within the claims file.  The examiner 
must document in the examination report 
that a review of the claims folder was 
conducted.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left knee.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's left knee.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension in number of 
degrees?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
severe?  

c.  Does the veteran have arthritis 
of the left knee, and if he does, is 
such arthritis attributable to his 
service-connected post-operative 
residuals of internal derangement of 
the left knee? 

d.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  In a November 2004 SSOC, the RO 
denied entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 for 
surgery performed on the veteran's left 
knee in March 2004.  The veteran should 
be notified of his appellate rights in 
connection with this claim. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Once the foregoing has been 
completed, the VBA AMC should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
post-operative residuals of internal 
derangement of the left knee, rated as 20 
percent disabling prior to January 24, 
2002, and from April 1, 2002.  Particular 
consideration is to be given to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In so doing, the VBA AMC 
should consider whether the veteran is 
entitled to a separate rating for 
arthritis and should also consider the 
Office of the General Counsel opinions 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

